DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on September 21, 2022 is acknowledged.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2022.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently claims 6-20 are withdrawn, resulting in claims 1-5 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2020 and February 25, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “foam layers” at line 2. The limitation is indefinite because it is unclear how many layers are claimed (e.g., one or more layers, two or more layers, three or more layers, etc). The drawings utilize the reference numbers 13A and 13B with respect to the foam, however 13A is a pre-foam layer and 13B is the actual foam layer, and they are often used in the alternative (paragraphs [101]-[106], [259]). Therefore for the purposes of examination claim 4 will be interpreted as comprising at least one foam layer.
Claim 5 recites the limitation “(Micro durometer, Model name: MD-1 capa, Brand: ASKER), i.e., when load holding time of the needle is 1 second” in lines 4-5. The limitation is indefinite because it is unclear whether the limitation included in the parenthesis is limiting/required by the claim. The limitation after “i.e.,” is also indefinite because it is unclear whether the limitation following the phrase is a part of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimaru (JP H093783)1.
With respect to claims 1 and 3, Daimaru teaches a silver-surface synthetic leather having a shape retention property and a three-dimensional concavo-convex pattern appearance (paragraph [0001]). The base material is a nonwoven fabric having an uneven portion (paragraph [0011]). In particular, a nonwoven fabric that is subjected to embossing processing with a hot embossing roll or the like and has an uneven portion on the surface is preferable (paragraph [0011]). A resin film layer (surface treatment layer) having an uneven recess is laminated in close contact with the nonwoven fabric having an uneven portion (occupies 100% of the total surface) (paragraph [0015]). The resin film layer (surface treatment layer) has a uniform thickness (ratio of 1) forming a base having an uneven pattern including a convex surface and a concave surface corresponding to the uneven portion of the nonwoven fabric base material (paragraph [0019]).

With respect to claim 2, Daimaru teaches all the limitations of claim 1 above. Since the thickness of the resin film layer (surface treatment layer) is uniform (paragraph [0019]), the thickness difference between portions of the resin treatment layer (surface treatment layer) respectively formed on a concave surface (valley) and a convex portion (crest) of the embossed pattern is 0 microns.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 7378143) in view of Uemura (WO 2017/061611)2.
With respect to claims 1 and 3-4, Schneider teaches a hot melt calendered or extruded wear layer which can be melt applied to an embossed or textured substrate without distorting the substrate and which wear layer conforms to the embossing or texture to give a three dimensional (crest/valley) aesthetically pleasing product (col. 2, lines 39-44). The wear layer on the embossed or textured substrate is substantially uniform in thickness with substantially no variation in wear layer thickness through its length and breadth (100% of the total surface layer) (col. 2, lines 7-11). The resin wear layer has a substantially uniform thickness with a variation of less than 25% (col. 5, lines 1-10).
Schneider is silent as to the embossed or textured substrate being an artificial leather which comprises a back layer, a foam layer, a skin layer, and the surface treatment layer.
Uemura teaches a synthetic leather A3 with a film 1 formed of the non-foam layer 11 (skin) and the foam layer 12 lamination-formed on the rear surface side of the non-foam layer 11 (skin), the surface treatment layer 1a is lamination-formed on the surface of the non-foam layer 11 (skin), and the film 1 and base material 2 are made to adhere and integrate together directly on the rear surface of the foam layer 12 without the use of adhesion layer 3 (paragraph [0029]; FIG. 3). The surface treated-film 1 with the base material 2 attached thereto may also be subjected to a foaming step or drawing step to form a relief pattern such as a grain pattern having convex parts 4a and concave parts 4b on the surface of the film 1 and on the surface treatment layer 1a (paragraph [0085]). The artificial leather has good cold-resistant bendability, wear resistance, chemical resistance, and workability (paragraphs [0137]-[0142]).
Since Schneider teaches a wear layer for textured substrates and Uemura teaches a textured artificial leather with a goal of increasing wear resistance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textured substrate of Schneider to include a non-foam layer (skin), a foam layer, and a base material in order to provide an artificial leather that has good cold-resistant bendability, wear resistance, chemical resistance and workability, and because both have the goal of providing a wear resistant textured material.

With respect to claim 2, Schneider in view of Uemura teaches all the limitations of claim 1 above. Schneider further teaches the average thickness of the overlying wear layer is between about 2 mils to about 50 mils (50.8-1270 microns), preferably between about 5 mils and about 30 mils (127-762 microns), most preferred between about 10 mils to about 20 mils (254-508 microns) (col. 3, lines 54-57). The resin wear layer has a substantially uniform thickness with a variation of less than 25% (col. 5, lines 1-10). For the most preferred range of about 10-20 mils (254-508 microns), this is less than 127 microns (25% of 508 microns).
The variation in surface layer thickness range substantially overlaps the claimed range in the instant claim 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Schneider, because overlapping ranges have been held to establish prima facie obviousness.
	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimaru (JP H093783)3 as applied to claim 1 above, and further in view of Uemura (WO 2017/061611)4,5.
With respect to claim 4, Daimaru teaches all the limitations of claim 1 above. As discussed above Daimaru teaches a resin film layer (surface treatment layer) having an uneven recess is laminated in close contact with the nonwoven fabric (back layer) having an uneven portion (paragraph [0015]).
Daimaru is silent as to the artificial leather comprising foam layers and a skin layer.
Uemura teaches a synthetic leather A3 with a film 1 formed of the non-foam layer 11 (skin) and the foam layer 12 lamination-formed on the rear surface side of the non-foam layer 11 (skin), the surface treatment layer 1a is lamination-formed on the surface of the non-foam layer 11 (skin), and the film 1 and base material 2 are made to adhere and integrate together directly on the rear surface of the foam layer 12 without the use of adhesion layer 3 (paragraph [0029]; FIG. 3). The artificial leather has good cold-resistant bendability, wear resistance, chemical resistance, and workability (paragraphs [0137]-[0142]).
Since both Daimaru and Uemura teach artificial leathers comprising base layers and a surface treatment layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resin film layer of Daimaru to include a surface treatment layer, a non-foam layer (skin), and a foam layer, in order to provide an artificial leather that has good cold-resistant bendability, wear resistance, chemical resistance and workability, and because it is a structure for artificial leather known in the art that yields the predictable results of providing a wear resistant artificial leather.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimaru (JP H093783)6 as applied to claim 1 above, and further in view of Seong (KR 10-2009-0078185)1,7.
With respect to claim 5, Daimaru teaches all the limitations of claim 1 above.
Daimaru is silent as to the artificial leather having a microhardness of 45 to 59.
Seong teaches an artificial leather comprising a cover layer, a foam layer, an adhesive layer, and a fabric layer (page 2, lines 53-58). Seong further teaches the artificial leather must exhibit a particular hardness to meet market requirements (page 3, lines 91-92; page 4, lines 156-157). Seong teaches different structural features, such as a non-foamed resin layer being too thick before foaming, not foaming the foam layer enough, and/or using too much adhesive for lamination layers increases the hardness of the product (page 3, lines 105-108; page 4, lines 126-157). The goal of Seong is to manufacture a product exhibiting softness (page 4, lines 156-157).
Daimaru does not explicitly teach the artificial leather having a microhardness of 45 to 59 measured in accordance with the test recited in claim 5. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine an appropriate microhardness to form an artificial leather which meets market requirements for its intended application.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 7378143) in view of Uemura (WO 2017/061611)8 as applied to claim 1 above, and further in view of Seong (KR 10-2009-0078185)9.
With respect to claim 5, Schneider in view of Uemura teaches all the limitations of claim 1 above.
Schneider in view of Uemura is silent as to the artificial leather having a microhardness of 45 to 59.
Seong teaches an artificial leather comprising a cover layer, a foam layer, an adhesive layer, and a fabric layer (page 2, lines 53-58). Seong further teaches the artificial leather must exhibit a particular hardness to meet market requirements (page 3, lines 91-92; page 4, lines 156-157). Seong teaches different structural features, such as a non-foamed resin layer being too thick before foaming, not foaming the foam layer enough, and/or using too much adhesive for lamination layers increases the hardness of the product (page 3, lines 105-108; page 4, lines 126-157). The goal of Seong is to manufacture a product exhibiting softness (page 4, lines 156-157).
Schneider in view of Uemura does not explicitly teach the artificial leather having a microhardness of 45 to 59 measured in accordance with the test recited in claim 5. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine an appropriate microhardness to form an artificial leather which meets market requirements for its intended application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 English equivalent US 2018/0281364 used as reference
        3 Machine translation used as reference
        4 English equivalent US 2018/0281364 used as reference
        5 Cited in IDS
        6 Machine translation used as reference
        7 Cited in IDS
        8 English equivalent US 2018/0281364 used as reference
        9 Machine translation used as reference